IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-90,073-01


                           IN RE RANDALL GREENOUGH, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NOS. 22,719-2015; 22,720-2015; 22,721-2015;
                        23,424-2017; 23,425-2017 & 23,426-2017
                          IN THE 402ND DISTRICT COURT
                               FROM WOOD COUNTY


       Per curiam.

                                           OPINION

       Relator filed a motion for leave to file an application for a writ of mandamus invoking the

original jurisdiction of this Court and argued, among other things, that he filed motions to unseal and

redact the trial transcript in his cases and that he had not received a response from the trial judge.

Respondent, the Honorable J. Brad McCampbell, Judge of the 402nd District Court, has provided a

supplemental response. See In re Greenough, No. WR-90,073-01 (Tex. Crim. App. Aug. 12, 2020)

(not designated for publication). According to the Respondent, the Clerk’s Record and Trial

Transcript in these cause numbers were sealed by his predecessor, Relator has filed multiple motions
                                                                                                     2

to unseal and redact these records, and those motions have not been ruled upon.

        “[C]onsideration of a motion properly filed and before the court is ministerial.” State ex rel.

Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App. 1987). It is evident that Relator has no other

adequate remedy at law. We grant Relator leave to file and conditionally grant mandamus relief and

direct the Respondent to rule on Relator’s pending motions to unseal and redact the records. The writ

of mandamus will issue only in the event the Respondent fails to comply within thirty days of the date

of this opinion.

Filed: June 30, 2021
Do not publish